ORDER
The Advisory Committee on Judicial Conduct having filed a presentment with the Supreme Court pursuant to Rule 2:15-15(a) charging Superior Court Judge FRANCIS P. PISCAL with violations of Canons 1, 2A, 2B, and 3A(6) of the Code of Judicial Conduct (having ex parte telephone conversations with the fiancé of a litigant in a case before him concerning the subject of that case) and Rule 2:15-8(a)(6)(conduct prejudicial to the administration of justice that brings the judicial office into disrepute),
And the Advisory Committee on Judicial Conduct having found the presence of several significant mitigating factors,
And the Advisory Committee on Judicial Conduct having nonetheless recommended that respondent be suspended from the exercise of his judicial duties for one month,
And the Court having made its de novo review by carefully considering the record before the Committee as supplemented by letter submissions on behalf of respondent,
And the Court having concluded that respondent’s conduct in the within matter occurred in the context of serious health problems and constituted an aberration in his lengthy and otherwise unblemished career at the Bar and on the bench,
And respondent having waived his right to a hearing before the Court and having consented to the imposition of discipline,
And good cause appearing;
IT IS ORDERED that the factual findings of the Advisory Committee on Judicial Conduct are adopted; and it is farther
*526ORDERED that although the findings of the Advisory Committee on Judicial Conduct ordinarily would require the imposition of a suspension from the exercise of judicial duties or from judicial office, in light of the presence of significant mitigating factors including, but not limited to, the health consequences of respondent’s surgery for a brain tumor in 1999, Superior Court Judge FRANCIS P. PISCAL is censured for his violations of Canons 1, 2A, 2B, and 3A(6) of the Code of Judicial Conduct and Rule 2:15— 8(a)(6).
Chief Justice PORITZ and Justices LONG, VERNIERO, LaVECCHIA, ZAZZALI, ALBIN, and WALLACE join in the Court’s Order.